DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,668,006. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,668,006 specifically refers to the output information as viewership information.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,116,974. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,116,974 specifically refers to the output information as viewership information.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 10,666,994. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,666,994 specifically refers to the output information as viewership information.
The claim mapping showing how the claimed invention is anticipated by each of U.S. Patent Numbers 9,668,006; 10,116,974; and 10,666,994 was provided in the non-final office action mailed on April 12, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong et al. (2009/0165064, provided by applicant) [Gong] in view of Orr (2005/0251826).
Regarding claims 1, 9, and 15, Gong discloses a method comprising: receiving first output information associated with a first content item and second output information associated with a second content item; determining, based on the first output information and on the second output information, that the second content item is not likely to be output when the first content item is being output; and based on the determining, re-assigning the first content item from a first transmission server to a second transmission server (paragraphs 0018 and 0020).
Gong fails to disclose the output information also indicates the first content item and the second content item are scheduled for overlapping transmission times.
In an analogous art, Orr teaches it was well known to those of ordinary skill in the art at the time of invention to select from content including scheduled broadcast contents a 
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Gong to include the output information also indicates the first content item and the second content item are scheduled for overlapping transmission times, as taught by Orr, for the benefit of providing plural contents to users.

Regarding claims 2, 10, and 16, Gong and Orr disclose the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first transmission server is a broadcast server and the second transmission server is a narrowcast server (broadcast mode and switched mode, Gong paragraph 0016).

Regarding claims 3, 11, and 17, Gong and Orr disclose the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first output information indicates one or more user selections of the first content item (Gong paragraph 0018).

Regarding claims 4, 12, and 18, Gong and Orr disclose the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first output information indicates one or more user selections of content having a same type as the first content item (e.g. multiple instances of the same content item, Gong paragraph 0018).

Regarding claims 5, 13, and 19, Gong and Orr disclose the method, apparatus, and computer readable media of claims 1, 9, and 15, further comprising: based on the determining, 

Regarding claim 6, Gong and Orr disclose the method of claim 1, wherein the re-assigning causes a reduction in bandwidth usage by the second transmission server (Gong paragraph 0019).

Regarding claim 7, Gong and Orr disclose the method of claim 1, wherein the re-assigning increases a number of unique content items transmitted by the second transmission server (Gong paragraphs 0020 and 0024).

Regarding claims 8, 14, and 20, Gong and Orr disclose the method, apparatus, and computer readable media of claims 1, 9, and 15, wherein the first content item is one of a program and a channel (Gong paragraph 0028).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong and Orr as applied to claim 1 above, and further in view of Guardalben (2011/0113047).
Regarding claim 21, Gong and Orr disclose the method of claim 1, but fail to disclose wherein re-assigning is further based on information indicating that a topic of the first content item is different from a topic of the second content item.
In an analogous art, Guardalben teaches prioritizing content on the basis of topic popularity, wherein some topics are identified as more popular and thus more desired by a larger segment of the population (paragraph 0081).
.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gong and Orr as applied to claim 1 above, and further in view of Feldman (2008/0086741).
Regarding claim 22, Gong and Orr disclose the method of claim 1, but fail to disclose the re-assigning is further based on an audience overlap between a first audience associated with the first content item and a second audience associated with the second content item.
In an analogous art, Feldman teaches organizing and ranking content according to audience overlap between first and second contents, helping to more efficiently identify content with the widest audience (paragraphs 0008, 0016, and 0026).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method of Gong and Orr to include re-assigning is further based on an audience overlap between a first audience associated with the first content item and a second audience associated with the second content item, as suggested by Feldman, for the benefit of more efficiently identifying content with the widest audience (e.g. high overlap indicates a first content does not need to be paired with the second content to service substantially the same number of viewers).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421